Citation Nr: 0940337	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of foot 
injury.

2.  Entitlement to service connection for bilateral eye 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which denied the 
claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's February 2008 substantive appeal, he 
requested a Board hearing at a local VA office before a 
member of the Board.  In March 2008, VA sent the Veteran a 
letter notifying him that VA was unable to provide a specific 
estimate as to the timing of his local Board hearing, but was 
estimated to be between 24 and 36 months.  Given the 
potential delay in receiving his hearing, the letter offered 
the Veteran the option of a hearing in Washington D.C., 
canceling his hearing, receiving a videoconference hearing 
before the Board, or a hearing before RO personnel in lieu of 
a Travel Board hearing.  The Veteran responded by choosing an 
RO hearing in lieu of a travel Board hearing.  The Board 
notes the Veteran's response included a checkmark next to the 
videoconference hearing option that was crossed out and 
initialed by the Veteran.    

In a letter dated December 18, 2008, the RO informed the 
Veteran his local RO hearing would be held on January 15, 
2009.  The claims file indicates the Veteran did not attend 
the January 15, 2009 RO hearing.

In a letter dated September 10, 2009, the Veteran's 
representative stated the Veteran wished to reiterate his 
desire to have a videoconference hearing before a member of 
the Board.  The Veteran claimed to have made this request in 
previous filings with the VA.

The Veteran has a right to request a hearing before the 
issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 
38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2009).  
However, such request must be received within 90 days from 
notification of certification of the appeal.  See 38 C.F.R. § 
20.1304(a) (2009).  

In this case, the September 2009 letter from the 
representative was received after expiration of the 90-day 
period following certification of the appeal.  However, the 
Board is unable to locate a copy of any letter advising the 
Veteran of that 90-day time limit in the claims file.  
Furthermore, the Veteran appears to be of the impression that 
he properly requested a travel Board hearing.  Therefore, 
although the Veteran may not have attended his scheduled 
hearing before an RO representative, he is nevertheless 
entitled to a videoconference hearing before a member of the 
Board.  Accordingly, the Veteran should be afforded a 
videoconference hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the Veteran for a videoconference 
hearing before the Board for the issue of 
entitlement to service connection for 
residuals of foot injury and a bilateral 
eye condition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


